Citation Nr: 1709864	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-12 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $31,612.00, to include whether the debt was properly created.  

(The issue of entitlement to service connection for a left knee disorder is the subject of a separate decision by the Board of Veterans' Appeals).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1974 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Committee on Waivers and Compromises (Committee) of the Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a December 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in June 2013 when it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

The record shows that an overpayment in the amount of $31,612.00 was created in July 2010 pursuant to the Pension Management Center (PMC).  The Veteran's VA pension disability was based on his countable income from all sources.  The Veteran was awarded nonservice-connection pension benefits in a January 2005 rating decision, effective August 26, 2004.  Therefore, the PMC terminated the Veteran's monthly pension benefits, retroactive to February 1, 2006.  Also effective February 1, 2006, the PMC switched the Veteran's benefit to 20 percent service connection compensation.  The income adjustment created a debt of $31,612.00.  See July 2012 Debt Management Center letter to a United States Senator.  

In August 2010 correspondence, the Veteran contended that the overpayment was not justified, and sought a waiver of overpayment.  In September 2010, the Veteran also stated that he received back pay that was from before he was awarded pension benefits, apparently referring to the unreported income by the Veteran.  

Inasmuch as the Board does not have the evidence and records considered by the PMC or the Committee, to include the unreported sources of income found in the Income Verification Match, and the question of the validity of the Veteran's debt has not been adjudicated by the agency of original jurisdiction (AOJ), the Board must defer a determination regarding waiver of overpayment until the question of the validity of the underlying debt has been adjudicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Secure all records considered by the Pension Management Center that established the Veteran's debt in July 2010.

2. The AOJ should then adjudicate the preliminary issue of whether the underlying debt and subsequent overpayment are valid.  

If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  

3. Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

